Case: 18-13750        Date Filed: 04/01/2020      Page: 1 of 2



                                                                   [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 18-13750
                               ________________________

                      D.C. Docket No. 5:18-cr-00012-RBD-PRL-1



UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

versus

JONATHAN CAMACHO-MUNOZ,

                                                          Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                       (April 1, 2020)

Before JORDAN and TJOFLAT, Circuit Judges, and BEAVERSTOCK,∗ District
Judge.



∗Honorable Jeffrey U. Beaverstock, United States District Judge for the Southern District of
Alabama, sitting by designation.
              Case: 18-13750     Date Filed: 04/01/2020   Page: 2 of 2




PER CURIAM:

      Following oral argument and review of the record, we vacate Jonathan

Camacho-Munoz’s 24-month sentence and remand for resentencing. The district

court was provided incorrect information about the co-defendant’s advisory

guideline range and expressly took that information into account in deciding to vary

upward by six months as to Mr. Camacho-Munoz’ sentence. See D.E. 68 at 13. The

government, realizing the error, subsequently filed a motion under Rule 35 to correct

the sentence. See D.E. 53. Under the circumstances, we conclude that the proper

resolution is to allow the district court to resentence Mr. Camacho-Munoz with a

correct understanding of the co-defendant’s advisory guideline range and ultimate

sentence. See United States v. Battaglia, 478 F.2d 854 (5th Cir. 1972).

      VACATED AND REMANDED.




                                         2